Case 1:18-cr-00863-LAK Document 16 Filed 12/14/18 Page 1 of 1
Case 1:18-cr-00863-LAK Document 15 Filed 12/12/18 Page 1 of 1
U.S. Department of Justice

 

United States Aftomey
Southern Dislrict ofNew York

 

The Sz`l'vr'o J. Molfo Brir']ding
One Sai`nr Andrew ’s P.laza
New York, New York 10007

December 12, 2018

 

 

VIA ECF
'l`he Honoi'able Lewis A. Kaplan M EM O EN §§ §:l §§ i:D
United States District Judge l §§le irs
Southern District ofNeW York a
500 Pearl Street _B,MMM _,m, 11___ : mm
New Yorl<, New Yorlc 10007 ‘; USDS SDNY il
RE: United States v. DiMarco and Von Ditmar, l DOCUMENT“ __ _ l

18 Cr. 863 (LAK) ELECTRQ*I`KU{.`AE_ .i ' § §§ `

ucc #. _,M,_MW
para alr.!ao. g$lj»t/ aa__»§__

The Goveintnent Wiites to request that the Court set aipre'l`t"r‘ ”’co”ri"f`e"i’""”"mce date in th‘e':”’
above-captioned matter foi January 7, 2019. The Governrnent understands that the requested
pre-trial conference date is the first available date on the Court’s calendar for the requested
appearancel At the requested appearance, the Government anticipates that each defendant will be
arraigned on lndictment No. 18 Cr. 863 (the “Indictment”), Which Was returned by a Grand .lury
sitting in this district on December 4, 2018. Mr. DiMarco Was presented on the Indictment on or
about December 6, 2018, at Which time the Magistrate Court excluded time under the Speedy
Ti'ial Act through December 17, 2018.

Dear Judge Kaplan:

 

 

 

In light of the foregoing, and in the interest of justice, the Government moves on the
consent of both defendants for the exclusion of time under Title 18, United States Code, Section
3161, to run from December 17, 2018 through January 7, 2019.

 

Respectfully Submitted,

Granted. Time is excluded through

January 7, 2019. so 0RDBRED. GEOFFREY S~ BERMAN

United States Attorney
Date: December 13, 2018

 

y by: /s/
" _ '_ _ Noah Fall<
Umted States Dlsmct Judge Assistant United States Attorney
l_,Orefta A. Pl‘€Sl{a (212) 63 7_] 085

cc: All parties (via ECF)

 

